DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 29 August 2022, in which claims 1-21 were canceled and claims 22-37 were added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 22-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace (US 6,073,502) in view of Hillyer et al. (US 2011/0162466), and further supported by Redd et al. (US 6,224,289) and Rinkenbaugh et al. (US 10,513,179).  Wallace discloses an assembly comprising:
a source of rotational energy (transmission #33) including:
(1) a hollow housing (including external wall #39) defining an interior (figure 2);
(2) a mounting surface (surface of external wall #39) defined on the housing of the source of rotational energy (#33) and having an opening (#37) extending therethrough to the interior of the source of rotational energy (figure 2);
a power take off (#27) including:
(1) a hollow housing (#31) defining an interior (cavity #63; figure 2);
(2) an output mechanism (output shaft #29) supported within the interior (#63) of the power take off (#27; figure 2) and adapted to rotatably drive a rotatably driven accessory (hydraulic pump #9, which powers dump bed #3, salt spreader #5, and/or snow plow #7; column 4, line 28-column 7, line 60);
(3) an input mechanism (internal linkages that selectively connect or disconnect transmission gear #45 to output shaft #29, including input cluster gear #65) supported within the interior (#63) of the power take off (#27; figure 2) and rotatably driving the output mechanism (#29; column 5, line 11-column 7, line 60);
(4) a mounting surface (surface of flange #35) defined on the housing (#31) of the power take off (#27) and having an opening (complementary to opening #37) extending therethrough to the interior (#63) of the power take off (figure 2);
(6) a sealing member (gasket #41; figure 2; column 5, lines 11-23);
the rotatably driven accessory (hydraulic pump #9, which powers dump bed #3, salt spreader #5, and/or snow plow #7) rotatably driven by the output member (#29) of the power take off (#27; column 4, line 28-column 7, line 60);
wherein the mounting surface (surface of flange #35) of the power take off (#27) is supported on the mounting surface (surface of external wall #39) of the source of rotational energy (#33; figure 2) such that:
(A) the sealing member (#41) is compressed between the mounting surface (surface of flange #35) of the power take off (#27) and the mounting surface (surface of external wall #39) of the source of rotational energy (#33; figure 2);
(B) the opening (complementary to opening #37) through the mounting surface (surface of flange #35) of the power take off (#27) is aligned with the opening (#37) through the mounting surface (surface of external wall #39) of the source of rotational energy (#33; figure 2);
(C) the input mechanism (internal linkages that selectively connect or disconnect transmission gear #45 to output shaft #29, including input cluster gear #65) of the power take off (#27) extends through the aligned openings (#37 and opening in housing #31 complementary to #37) to be rotatably driven by the source of rotational energy (#33; figure 2; column 5, line 11-column 7, line 60).
Wallace et al. discloses a sealing member (gasket #41; figure 2; column 5, lines 11-23), rather than a groove in the mounting surface of the power take off with a sealing member disposed within the groove.  Hillyer et al. teaches a mounting surface (mounting surface of air shift unit #30 including O-ring #60; figures 5, 6, 9) of a housing (housing of air shift unit #30; figures 3-6, 9) including an opening (central opening) and having a groove (groove receiving O-ring #60; figures 5-7, 9) therein that extends about the opening, and a sealing member (O-ring #60) disposed within the groove in the mounting surface of the housing (housing of air shift unit #30; figures 5-7, 9) and engaging a mounting surface (mounting surface of housing #11) of another housing (#11; figures 3, 4, 9), wherein the groove is generally rectilinear in cross-sectional shape (figure 9), wherein the groove extends about the opening (figures 5-7, 9), wherein the groove extends completely about the opening (figures 5-7, 9), wherein the sealing member (#60) is an elastomeric sealing member (paragraph 0044), wherein the sealing member (#60) is an O-ring (paragraph 0044, 0046), wherein the sealing member (#60) is generally circular in cross-sectional shape (figures 5-7, 9), wherein the sealing member (#60) is larger than the groove (at least in the areas of blisters #61; paragraph 0044; figures 5-7), and wherein the sealing member (#60) is provided with one or more laterally extending projections (blisters #61) that are larger than the groove (paragraph 0044; figures 5-7). While Hillyer et al. does not specifically teach the sealing member is generally rectangular in cross-sectional shape, it would have been an obvious matter of design choice to vary the shape of the sealing member since such a modification would have involved a mere change in the shape of a component, which is generally recognized as being within the level of ordinary skill in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wallace to include a sealing member disposed within a groove and engaging a housing, as taught by Hillyer et al., so as to provide a seal that is better able to resist damage due to heat and other factors, thereby giving a better seal for a longer period of time than a conventional gasket (Hillyer et al.: paragraph 0044). In addition, Redd et al. teaches a mounting surface (#129) of a housing (body #103 of adaptor #101) including an opening (#113) and having a groove (#133) therein that extends about the opening (figures 1, 2, 4), and a sealing member (O-ring #314) disposed within the groove (#133) in the mounting surface (#129) of the housing (#103) and engaging a mounting surface (#315) of another housing (housing of driven unit #305), wherein the groove (#133) is generally rectilinear in cross-sectional shape (figures 2, 4), wherein the groove (#133) extends completely about the opening (#113; figure 1), wherein the sealing member (#314) is an elastomeric sealing member (O- ring), and wherein the sealing member (#314) is an O-ring (column 3, line 63-column 4, line 12), so as to seal lubricant and prevent leakage (column 1, line 46-column 2, line 12; column 3, line 63-column 4, line 12). Further, Rinkenbaugh et al. teaches a mounting surface (#205, 208, 253, 259, 305, 353) having a groove and a sealing member (O-ring) disposed within the groove, so as to prevent fluid leakage (column 9, lines 22-31; column 10, lines 29-38).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited prior art discloses an assembly comprising a power take off and a source of rotational energy.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614